—Orders, Supreme Court, New York County (Burton S. Sherman, J.), entered May 1, 1989, granting plaintiff’s motion to serve a supplemental summons and amended complaint adding Barbara Goldblatt as a defendant and denying defendant Jacob Goldblatt’s motion to serve a supplemental and amended answer, to stay this action pending determination of certain issues before the Department of Housing and Community Renewal (DHCR) and to direct plaintiff to deposit into court use and occupancy of $10,000 per month as well as arrears of $249,000, unanimously affirmed, with costs.
Order of the same court, entered July 14, 1989, denying defendant’s motion for renewal and reargument unanimously affirmed, with costs.
Plaintiff sublet premises from defendant Jacob Goldblatt pursuant to a sublease agreement executed in 1975 and renewed through 1986. He claims defendants exacted rent overcharges from him in excess of the rent-stabilized or rent-controlled rent and seeks possession of the premises as the prime tenant.
The IAS court was correct in granting plaintiff’s motion to amend his complaint to add Barbara Goldblatt as a party defendant since, as a named tenant of the premises, she is a necessary party. (CPLR 1001.) The court also properly denied defendant Jacob Goldblatt’s motion to assert essentially frivolous counterclaims. As to his request for a stay of this action to allow removal to DHCR, where the agency’s expertise is not *648necessary at this point, it was proper for the court to deny it with leave to renew in the event such expertise is required in the future. Finally, where the amount is in controversy and may be offset by rent overcharges alleged by plaintiff, he should not be required to deposit use and occupancy into court. Concur—Kupferman, J. P., Sullivan, Milonas, Asch and Smith, JJ.